SATURATION SYSTEMS AND METHODS FOR PIPELINE AND PRESSURE VESSEL REPAIR

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 28, line 1, delete “reinforcing ”.
In claim 39, line 1, replace “32” with –36–.
In claim 39, line 3, replace “prepping” with –preparing–.
Authorization for this examiner’s amendment was given in an interview with Douglas A. Oguss on February 18, 2022.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tate (US 2,814,313) and Nishino et al. (JP 03-297627) teach systems and methods considered relevant to the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a system or method for reinforcing or repairing a pipeline or pressure vessel as claimed, and particularly comprising the combination of a quantity of fabric, a resin, and a dispenser having a slot and a seal as recited, where the dispenser is pressurizable via a fluid input to a pressurized state and configured to dispense the quantity of fabric through the slot.  Tate and Nishino et al. are considered the closest prior art, both teach dispensing a tape from a cylindrical vessel used to impregnate the tape with resin, but neither teaches a fluid input capable of pressurizing the vessel or suggests that the vessel can retain a pressurized state, instead teaching a sealed and generally underfilled vessel, where impregnation is instead achieved by guiding the tape through a prolonged path on the inner circumference of the vessel.  The claims are therefore found allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745